DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2022 has been entered.

Response to Argument
Applicant’s arguments regarding claim rejections under 35 USC § 102 and 35 USC § 103 (pages 6-8) filed on 01/06/2022 have been fully considered but are moot because the arguments do not apply to the new grounds of rejection.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated Lu et al. (US 2014/0139609 A1).
Regarding claim 17, Lu discloses a computer implemented method of selectively allowing video (identifying objects that are to be retained in the images) transmission, the method comprising (Lu [0043] discloses method 200, at step 218 can utilize a list(s) (e.g., compilation(s)) identifying objects that are to be retained in the images and/or are to be removed from images to generate an adjusted video content; [0045] at 220, an adjusted content can be provided to the conference participants);
receiving an indication (User inputs/indication including selection of objects from among a group of objects to be retained and/or replaced) of an object to block (Lu: fig. 2; [0031] discloses that a user may indicate in a stored user preference that images captured from a home office and intended for distribution to co-workers or to other entities associated with the user's employer are to be adjusted in a first manner (e.g., 
modifying (adjusted video) the video to block the object and create an allowed video (Lu: fig. 2; [0039], discloses in step 216 the process of replacing or modifying the content before transmission by selecting contents that would be retained, removed or modified to produce an adjusted video/content to be transmitted to other users; [0045] at 220, an adjusted content can be provided to the conference participants. The adjusted content can include any number of adjusted video contents and/or any number of adjusted audio content. For instance, a first recipient communication device can receive a first adjusted video and/or audio content while a second recipient communication can receive a second adjusted video and/or audio content); and
 transmitting only the allowed video to a remote site (video conference recipient) (Lu: fig. 2; [0045] at 220, an adjusted content can be provided to the conference 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2,8-10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bostick et al. (US 2016/0142672 A1), in view of Lu et al. (US 2014/0139609 A1).

Regarding claim 1, Bostick discloses a video conferencing system (Multi-location video conferencing system) (Bostick [0003] discloses plurality of video feeds of a video conference system) comprising:
a video camera (video feeds captured by camera on user device) for capturing video from a field of view (Bostick, Fig. 4, [0056], discloses at 80 a video conferencing system receiving plurality of video feeds captured by each participant using a user device (PDA, cellular telephone, desktop computer, laptop computer, etc) for presentation to at least one audio-visual conference participant in a different location), and 
translating the video into digital video data (Bostick, Fig. 2, 5A-N, Fig. 4, [0056], discloses at 80 a video conferencing system where plurality of participants use interconnected digital equipment like PDA, cellular telephone, desktop computer, laptop computer, etc, to capture and distribute digital video stream among participants of the video conference. Thus the digital equipment used to capture a video translates the video into a digital video format for transmission and display at the digital equipment of another participant of the video conference),
  a computer device (Fig. 2, 54A-N – Desktop computer 54B) connected to the video camera for receiving the digital video data (Bostick, Fig. 2, 5A-N, Fig. 4, [0056], discloses at 80 a video conferencing system receives plurality of video feeds captured by each participant (PDA, cellular telephone, desktop computer, laptop computer, etc) which include different participants interconnected to present at least one audio-visual conference participant in another, different location),

wherein a user can selectively choose what portions of the video available in the field of view are transmitted to the remote device (Bostick, Fig. 4, [0066] discloses a process of defining an effective display region 153 for video feeds 154 (at 84 of FIG. 4) by eliminating portions 151 and 155/selectively choose what portions of the display data area that are located on either side of the area 153 about the position identified (at 82 of FIG. 4) of the person 114. The remaining, right-side portion 184 of the second screen display element 104 is used to display this effective display region 153, which includes a (left-side) portion 144 of the second feed 154 that includes a (left-side) portion of the single person 114 of the second feed 154).
Bostick did not explicitly disclose the computer device having software enabling a user to select an object to block from transmission to create an allowed video for transmission; the remote device receiving only the allowed video and what objects of the video available in the field of view are not transmitted to the remote device. 
Lu discloses the computer device (108 – fig. 1B) connected to the video camera (110 – fig. 1B) for receiving the digital video data, the computer device having software enabling a user to select an object to block (user input into video conferencing software including selection of objects from a group of objects to be retained and/or replaced) from transmission to create an allowed video (adjusted video content) for transmission 
a remote device (conference participants; 108B) receiving only the allowed video (adjusted video) (Lu: fig. 2; [0045] at 220, an adjusted content can be provided to the conference participants. The adjusted content can include any number of adjusted video contents and/or any number of adjusted audio content. For instance, a first recipient communication device can receive a first adjusted video and/or audio content while a second recipient communication can receive a second adjusted video and/or audio content);
wherein a user can selectively choose what portions of the video available in the field of view are transmitted to the remote device and what objects of the video available in the field of view are not transmitted to the remote device (Lu: fig. 2; [0031 & 0043] discloses method 200, at step 218 can utilize a list(s) (e.g., compilation(s)) identifying objects that are to be retained in the images and/or are to be removed from images to generate an adjusted video content. For instance, the list can identify a whiteboard as an object that is to be retained in the images so as to enable the user to write on the whiteboard during the video conference. User using a video conferencing software provides inputs including a selection of objects from among a group of objects to be retained and/or replaced) that identify objects to be retained and/or replaced; [0045] at 
One of ordinary skill would have been motivated to combine the teachings of Bostick and Lu because both teachings are from the same field of endeavor with respect to the distribution of video feeds to networked devices in a video conferencing environment.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Lu into the method by Bostick thereby providing a user with the ability to customize a video streams by identifying objects that are to be retained in the images and/or are to be removed from images to generate an adjusted video content, Lu, [0043].

Regarding claim 2, Bostick and Lu discloses the video conferencing system of claim 1, wherein the remote device and the computer device are part of a community-of-interest (community that has shared concerns/interest) (Bostick [0036], discloses that as part of a deployment model a community cloud which is a cloud infrastructure shared by several organizations and supports a specific community that has shared concerns/interest (community-of-interest) like a common mission, security requirements, policy, and compliance considerations).
The motivation to combine is similar to that of claim 1. 

Regarding claim 8, Bostick and Lu discloses the video conferencing system of claim 1 wherein the computer device has software to recognize electronic transmitting devices to define areas or objects (defining images to be retained) that are to be allowed or blocked (Lu [0035 & 0043] discloses method 200, at step 218 can utilize a list(s) (e.g., compilation(s)) identifying objects that are to be retained in the images (defining areas or objects of interest) and/or are to be removed from images to generate an adjusted video content. For instance, the list can identify a whiteboard as an object that is to be retained in the images so as to enable the user to write on the whiteboard during the video conference. User using a video conferencing software provides inputs including a selection of objects from among a group of objects to be retained and/or replaced) that identify objects to be retained and/or replaced). 
The motivation to combine is similar to that of claim 1. 

Regarding claim 9, Bostick discloses a computer device for video conferencing (Multi-location video conferencing), the computer device (Bostick [0003] discloses plurality of video feeds of a video conference) comprising:
software for receiving digital video data from a video camera corresponding to a video (Bostick, Fig. 4, [0056], discloses at 80 a video conferencing application receiving plurality of digital video feeds captured by each participant using a user device (PDA, cellular telephone, desktop computer, laptop computer, etc) for presentation to at least one audio-visual conference participant in a different location); and

Bostick did not explicitly disclose software for enabling a user to select objects to block from transmission to create an allowed video for transmission to a remote device connected to the computer device via a communications link; the remote device receiving only the allowed video and what objects of the video are not transmitted, to the remote device.
Lu discloses software for enabling a user to select objects to block from transmission to create an allowed video for transmission to a remote device (conference participants; 108B – fig. 1B) connected to the computer device (108 – fig 1B) via a communications link (Lu: fig. 2; [0043] discloses method 200, at step 218 can utilize a list(s) (e.g., compilation(s)) identifying objects that are to be retained in the images and/or are to be removed from images to generate an adjusted video content. For instance, the list can identify a whiteboard as an object that is to be retained in the images so as to enable the user to write on the whiteboard during the video conference. User using a video conferencing software provides inputs 
the remote device receiving only the allowed video (Lu [0045] at 220, an adjusted content can be provided to the conference participants. The adjusted content can include any number of adjusted video contents and/or any number of adjusted audio content. For instance, a first recipient communication device can receive a first adjusted video and/or audio content while a second recipient communication can receive a second adjusted video and/or audio content);
wherein a user can selectively choose what portions of the video available in the field of view are transmitted to the remote device and what objects of the video available in the field of view are not transmitted to the remote device (Lu [0043] discloses method 200, at step 218 can utilize a list(s) (e.g., compilation(s)) identifying objects that are to be retained in the images and/or are to be removed from images to generate an adjusted video content. For instance, the list can identify a whiteboard as an object that is to be retained in the images so as to enable the user to write on the whiteboard during the video conference. User using a video conferencing software provides inputs including a selection of objects from among a group of objects to be retained and/or replaced) that identify objects to be retained and/or replaced; [0045] at 220, an adjusted 
The motivation to combine is similar to that of claim 1.

As for claim 10, the claim is rejected on the same grounds as above for claim 2. 

As for claim 16, the claim is rejected on the same grounds as above for claim 8. 

Claim(s) 3,5,11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bostick et al. (US 2016/0142672 A1), in view of Lu et al. (US 2014/0139609 A1), further in view of Zimmermann et al. (US 2005/0062869 A1).

Regarding claim 3, Bostick and Lu disclose the video conferencing system of claim 2, but did not explicitly disclose wherein the remote device and the computer device both have security software installed.
 Zimmermann discloses the video conferencing system of claim 2, wherein the remote device and the computer device both have security software installed (Zimmermann, Fig. 31A-C, [0104; 0106] discloses a plurality of applications that utilize advantages of immersive video. These applications include applications like remote collaboration (teleconferencing), remote point of presence camera (web-cam, security 
One of ordinary skill would have been motivated to combine the teachings of Bostick, Lu and Zimmermann because these teachings are from the same field of endeavor with respect to the distribution of video feeds to between networked devices in a video conferencing environment.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Zimmermann into the method by Bostick and Lu thereby providing a user with the ability to navigate to a desired viewing location while the video is playing and enhancing user viewing experience, Zimmermann, [0018].

Regarding claim 5, Bostick and Lu disclose the video conferencing system of claim 1, but did not explicitly disclose wherein the computer device and remote device communicate through the Internet (Internet) using standard video conferring software (Application for video teleconferencing).
Zimmermann disclose wherein the computer device and remote device communicate through the Internet (Internet) using standard video conferring software (Application for video teleconferencing) (Zimmermann Fig. 31A-C, [0104-0105] discloses a plurality of applications that utilize advantages of immersive video. These applications include remote collaboration (teleconferencing), remote point of presence camera (web-cam, security and surveillance monitoring), transportation monitoring (traffic cam) etc, [0104]. The teleconferencing/remote collaboration configured to enable 
The motivation to combine is similar to that of claim 3.

As for claim 11, the claim is rejected on the same grounds as above for claim 3. 

As for claim 13, the claim is rejected on the same grounds as above for claim 5. 

Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bostick et al. (US 2016/0142672 A1), in view of Lu et al. (US 2014/0139609 A1), in view of Zimmermann et al. (US 2005/0062869 A1), further in view Johnson et al. (US 2008/0072035 A1).

Regarding claim 4, Bostick, Lu and Zimmermann disclose the video conferencing system of claim 3, but did not explicitly disclose wherein the security software utilizes communities-of-interest.
Johnson discloses wherein the security software utilizes communities-of-interest (Johnson [0086], discloses that each individual (or end-user) associated with an organization has one or more community-of-interest keys installed on their computers, which is a secret encryption and/or decryption key previously installed thereon as a set of code or logic (security key produced by a security application) on a computer. Only 
One of ordinary skill would have been motivated to combine the teachings Bostick, Lu, Zimmermann and Johnson because these teachings are from the same field of endeavor with respect to the distribution of video feeds between networked devices in a video conferencing environment.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Johnson into the method by Bostick, Lu and Zimmermann thereby enabling securing the communication between networked users belonging to the same community-of-interest, Johnson, [0086].

As for claim 12, the claim is rejected on the same grounds as above for claim 4. 

Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bostick et al. (US 2016/0142672 A1), in view of Lu et al. (US 2014/0139609 A1), further in view Weiser et al. (US 2013/0147900 A1).

Regarding claim 6, Bostick and Lu disclose the video conferencing system of claim 1, but did not explicitly disclose wherein the computer device has software enabling the user to use- whitelisting or blacklisting to select allowed or blocked portions of the video.
Weiser disclose the video conferencing system of claim 1, wherein the computer device has software enabling the user to use- whitelisting or blacklisting to select allowed or blocked portions of the video (Weiser [0114] discloses the application of a content filtering technique by either white listing (allowing) or black listing (denying or blocking) communications from specified source IP addresses).
One of ordinary skill would have been motivated to combine the teachings of Bostick, Lu and Weiser because these teachings are from the same field of endeavor with respect to the distribution of video feeds between networked devices in a video conferencing environment.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Weiser into the method by Bostick and Lu thereby enabling securing the communication between networked collaborators using features of firewall programs to enhance the user experience, Weiser [0114].

As for claim 14, the claim is rejected on the same grounds as above for claim 6. 

Claim(s) 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bostick et al. (US 2016/0142672 A1), in view of Lu et al. (US 2014/0139609 A1), further in view Evans (US 2014/0089413 A1).

Regarding claim 7, Bostick and Lu disclose the video conferencing system of claim 1, but did not explicitly disclose wherein the computer device has software to recognize barcodes to define areas or objects that are to be allowed or blocked.
Evans discloses the video conferencing system of claim 1, wherein the computer device has software to recognize barcodes to define areas or objects that are to be allowed or blocked (Evans [0394] discloses creating a barcode corresponding to sections of a multimedia that has been selected by a first user to be transmitted to a second user for view. Scanning of the barcode enable the second user to have access or view only the portions of the multimedia the first user selected and associated with the barcode).
One of ordinary skill would have been motivated to combine the teachings of Bostick, Lu and Evans are analogous because these teachings are from the same field of endeavor with respect to identifying areas of interest within a video clip.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Evans into the method by Bostick and Lu thereby enabling the use of barcode to identify areas of interest in a video stream, Evans, [0394].

As for claim 15, the claim is rejected on the same grounds as above for claim 7. 

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2014/0139609 A1), in view Barnes, JR. (US 2012/0096490 A1).

Regarding claim 18, Lu discloses the computer implemented method of claim 17, but did not explicitly disclose wherein transmitting includes using encrypted transmission to the remote site.
Barnes discloses wherein transmitting includes using encrypted transmission to the remote site (Barnes [0091], discloses an encryption module which is included in a system that enables distribution among networked devices to encrypt and decrypt data before transmission and after reception for systems employing encrypted transmissions and/or when the application being serviced does not provide encryption.
One of ordinary skill would have been motivated to combine the teachings of Lu and Barnes because these teachings are from the same field of endeavor with respect to the distribution of content to devices that are networked for collaboration.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Barnes into the method by Lu thereby ensuring secured transmission of the data by encrypting data before transition to ensure the integrity of the data, Barnes, [0091]. 


Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2014/0139609 A1), in view in view Evans (US 2014/0089413 A1).

Regarding claim 19, Lu discloses the computer implemented method of claim 17, but did not explicitly disclose wherein the remote site has a community-of-interest key for unencrypting the video transmission.
Evans discloses wherein the remote site has a community-of-interest key for unencrypting the video transmission (Evans [0394] discloses the creation of a barcode corresponding to sections of a multimedia that has been selected as areas of interest by a first user to be transmitted to a second user for view. Scanning of the barcode/key unencrypts and enable the second user to have access or view only the portions of the multimedia the first user selected and associated with the barcode).
One of ordinary skill would have been motivated to combine the teachings of Lu and Evans because these teachings are from the same field of endeavor with respect to identifying areas of interest within a video clip.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Evans into the method by Lu thereby enabling the use of barcode to identify areas of interest in a video stream, Evans, [0394].


Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2014/0139609 A1), in view Weiser et al. (US 2013/0147900 A1).

Regarding claim 20, Lu discloses the computer implemented method of claim 17, but did not explicitly disclose wherein receiving an indication includes receiving an indication of a video to allow or block using whitelisting or blacklisting.
Weiser disclose the video conferencing system of claim 17, wherein receiving an indication includes receiving an indication of a video to allow or block using whitelisting or blacklisting (Weiser [0114] discloses the application of a content filtering technique where white listing indicates allowing or black listing indicates denying or blocking communications from specified source IP addresses).
One of ordinary skill would have been motivated to combine the teachings of Lu and Weiser because these teachings are from the same field of endeavor with respect to the distribution of video feeds between networked devices in a video conferencing environment.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Weiser into the method by Lu thereby enabling securing the communication between networked collaborators using features of firewall programs to enhance the user experience, Weiser [0114].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following publications show the state of the art related to the selectively privatizing and transmission of video stream during a video conference.
Cooper (US 6,795,106 B1)
Smith et al. (US 2008/0266381 A1)
Kudriashov et al. (US 2017/0262994 A1)
Wan (2013/0222681 A1)
Trivedi et al. (US 2006/0187305 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXON F DABIPI whose telephone number is (571)270-3673. The examiner can normally be reached 8:30 -5:00 PM.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/D.F.D/ Examiner, Art Unit 2451                                                                                                                                                                                             

/Chris Parry/Supervisory Patent Examiner, Art Unit 2451